Citation Nr: 1616674	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  11-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an increased disability rating greater than 10 percent for a right kidney injury with persistent hematuria.


REPRESENTATION

Veteran represented by:	Keith D. Snyder, Attorney


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Army from September 1974 to August 1978.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

In July 2015, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA) for the appeal.  38 C.F.R. § 20.901(a) (2015); see 38 U.S.C.A. §§ 5109(a), 7109(a) (West 2014).  The VHA report, dated in September 2015 (date was mistakenly listed as September 2014), has been associated with the claims folder.  

As required by VA law and regulation, in October 2015, the Board provided the Veteran and his attorney copies of the VHA report and afforded him time to respond with additional evidence or argument.  See 38 C.F.R. § 20.903 (2015).  No additional evidence or argument was received by either the Veteran or his attorney.  Thus, the case is again ready for Board consideration.  


FINDING OF FACT

The Veteran's service-connected right kidney injury with persistent hematuria causes the Veteran to require regular dialysis several times per week.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for a right kidney injury with persistent hematuria have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.20, 4.21, 4.27, 4.115, 4.115a, 4.115b, Diagnostic Code 7599-7509 (2015).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA applies to the instant increased rating claim for the right kidney.  On this issue, the Veteran was provided adequate VCAA notice for the increased rating claim in July 2008.    

In any event, in the decision below, the Board has granted the Veteran's increased rating claim for a right kidney injury with persistent hematuria to 100 percent for the entire time period on appeal.  Accordingly, given the completely favorable disposition of the increased rating appeal, regardless of whether the notice and assistance requirements have been met with regard to this increased rating issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 192-94 (1993); VAOPGCPREC 16-92.

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 
In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Veteran filed an increased rating claim for his service-connected right kidney disability in April 2008.  The Veteran's entire history is reviewed when assigning a disability evaluation.  38 C.F.R. § 4.1.  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board must consider whether there have been times when his right kidney disability has been more severe than at others, and rate it accordingly.  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.  

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran's right kidney injury with persistent hematuria is currently assigned a 10 percent rating by analogy pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7509 (hydronephrosis).  The 10 percent rating has been in effect since August 29, 1978, the day after discharge from service.  The Veteran filed an increased rating claim in April 2008.

When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  According to the policy in the Rating Schedule, when a disability is not specifically listed, the Diagnostic Code will be "built up," meaning that the first 2 digits will be selected from that part of the schedule most closely identifying the part of the body involved, and the last 2 digits will be "99."  38 C.F.R. § 4.27.  For example, Diagnostic Code 7599 is used to identify unlisted genitourinary disabilities, such as the Veteran's in the instant case.  

VA regulations provide that albuminuria alone is not nephritis, nor will the presence of transient albumin and casts following acute febrile illness be taken as nephritis. The glomerular type of nephritis is usually preceded by or associated with severe infectious disease; the onset is sudden, and the course marked by red blood cells, salt retention, and edema; "it may clear up entirely or progress to a chronic condition."  The nephrosclerotic type, originating in hypertension or arteriosclerosis, develops slowly, with minimum laboratory findings, and is associated with natural progress.  Separate ratings are not to be assigned for disabilities from any disease of the heart and any form of nephritis, on account of the close interrelationships of cardiovascular disabilities.  If, however, the absence of a kidney is the sole renal disability, even if the kidney's removal was required because of nephritis, the absent kidney and any hypertension or heart disease will be separately rated.  In addition, in the event that chronic renal disease has progressed to the point where regular dialysis is required, any coexisting hypertension or heart disease will be separately rated.  38 C.F.R. § 4.115 (2015).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these.  Where the diagnostic codes refer the decisionmaker to specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes.  Since the areas of dysfunction described by the rating criteria do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis.  38 C.F.R. § 4.115a (2015).

Under Diagnostic Code 7509 for hydronephrosis, a 10 percent rating is warranted for only an occasional attack of colic, not infected and not requiring catheter drainage; a 20 percent rating for frequent attacks of colic, requiring catheter drainage, and a 30 percent rating for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  However, severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b (2015).

When rating for renal dysfunction, a maximum 100 percent rating is warranted for renal dysfunction requiring regular dialysis; precluding more than sedentary activity from one of the following: persistent edema and albuminuria; BUN more than 80mg%; creatinine more than 8mg%; or markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

Upon review of the evidence, the Board concludes that a maximum 100 percent rating is warranted for a right kidney injury with persistent hematuria under Diagnostic Code 7599-7509.  38 C.F.R. § 4.7.  The Veteran's service-connected right kidney injury with persistent hematuria has caused the requirement of regular dialysis for the Veteran several times a week, meeting the criteria for a 100 percent rating for renal dysfunction.  See 38 C.F.R. §§ 4.115a, 4.115b.  In making this determination, the Board has reviewed both the medical and lay evidence of record.  

Specifically, private nephrologist reports dated in March 2008 and April 2008 confirm that the Veteran has chronic renal failure in his kidneys and requires hemodialysis three times a week for his end stage renal disease.  It was added that the Veteran will need dialysis treatments to sustain his life.  

A July 2008 VA genitourinary examiner commented that the Veteran's renal function has deteriorated over the last 10 years, and beginning on July 4, 2007, the Veteran had to start dialysis and is still on dialysis at present, taking three or four treatments a week.  It was noted that the Veteran's kidney function had deteriorated to the extent that he had "complete renal failure."
An April 2011 VA genitourinary examiner assessed the Veteran had chronic renal failure for the past six years.  The VA examiner summarized that the Veteran has "severe chronic renal failure" and is on dialysis three times a week.  

Finally, a favorable medical opinion was received in September 2015 from a VHA nephrologist specialist.  The VHA nephrologist opined it was "at least as likely as not" that the Veteran's persistent hematuria and proteinuria condition, which existed from the time of service, has contributed to his current renal dysfunction.  

Accordingly, the evidence supports a 100 percent rating for the Veteran's right kidney injury with persistent hematuria.  38 C.F.R. § 4.3.  Based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board finds the 100 percent rating is effective from July 4, 2007, the date medical evidence confirms that the Veteran began his kidney dialysis.  That is, the 100 percent rating is factually ascertainable on July 4, 2007, which is within one year of the Veteran's April 2008 claim for increase.  See 38 C.F.R. § 3.400(o)(2).  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, because the Board is granting the maximum 100 percent rating for the Veteran's right kidney injury with persistent hematuria, the issue of entitlement to a higher rating on an extraschedular basis is moot, as no higher rating above 100 percent is possible.  See 38 C.F.R. § 3.321(b)(1).






	(CONTINUED ON NEXT PAGE)


ORDER

Subject to the provisions governing the award of monetary benefits, a maximum 100 percent rating for the Veteran's service-connected right kidney injury with persistent hematuria is granted, effective July 4, 2007.  





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


